Atkinson, J.
The amendment in aid of the levy involved in this ease was in substance a complaint at law seeking a personal judgment for breach of warranty. Being of this character, the bill of exceptions assigning error on the judgment dismissing the action presents a case of which the Court of Appeals has jurisdiction, and the writ of error is not within the jurisdiction of this court.

Transferred to Court of Appeals.


All the Justices concur.

Y. Ar Henderson and J. M. Lang, for plaintiff.
J. G. B„ Hnoin and F. A. Cantrell, for defendant